McMurray, Judge.
Defendant was indicted for the offense of burglary. At trial the testimony of two accomplices gave a detailed account of defendant’s participation in the crime. Both accomplices testified that in the early morning hours of November 14, 1977, that, along with defendant and one other, they broke into a public school and removed a substantial quantity of food and utensils from the cafeteria. The jury returned a verdict of guilty, and the defendant appeals, contending that the evidence presented at trial was insufficient upon which to base a verdict of guilty. Held:
Where the jury has returned a verdict of guilty, the presumption of innocence no longer prevails. On appeals based on the insufficiency of evidence to support a verdict of guilty, this court is governed by the any evidence rule. Here there is evidence to support the verdict, and therefore, we will affirm. See Cohran v. State, 141 Ga. App. 4, 5 (1) (232 SE2d 355). The testimony of one accomplice may be corroborated by the testimony of another. Baker v. State, 238 Ga. 389, 391 (1) (233 SE2d 347); Vaughn v. State, 139 Ga. App. 565, 568 (1) (228 SE2d *117741).
Submitted July 11,1978
Decided September 6, 1978.
Jay William Fitt, for appellant.
William J. Smith, District Attorney, H. Haywood Turner, III, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.